—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered May 14, 1999, convicting him of attempted criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Appellate review of the arguments raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Kemp, 94 NY2d 831; People v Callahan, 80 NY2d 273, 285; People v Holmes, 268 AD2d 597). Santucci, J. P., Goldstein, Florio and Crane, JJ., concur.